 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) isdated as of the date contained
in the signature page hereto (the “Closing Date”), by and between BIOTRICITY
INC., a Nevada corporation (the “Company”), and the subscriber identified on the
signature page hereto (the “Subscriber”).

 

RECITALS



WHEREAS, the Company seeks to sell Convertible Promissory Notes in the form
annexed hereto as Exhibit A (the “Note” and collectively referred to as the
“Notes”) and, subject to Section 1.01 below, three-year warrants to purchase
shares of the Company’s common stock as provided in the Note and in the form of
warrant agreement annexed hereto as Exhibit B (the “Warrants”) pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”)
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated under the
Securities Act (the “Offering”); and

 

WHEREAS, the Subscriber wishes to purchase a Note with the principal amount as
set forth on the Signature Page to this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscriber hereby
agree as follows:

 

Article I
PURCHASE OF CONVERTIBLE PROMISSORY NOTES

 

1.01           Subscription. The Subscriber hereby subscribes (the
“Subscription”) to purchase a Note in the amount (denominated in U.S. dollars)
set forth on the signature page hereto (the “Subscription Amount”), and, if
applicable as further provided below, the Warrant. This Subscription shall
become effective when it has been duly executed by the Subscriber and this
Agreement has been accepted and agreed to by the Company. Notwithstanding
anything to the contrary herein, the Company’s obligations to issue Warrants
shall be based on the following terms: for every $100,000 (and no less than
$100,000) Subscription in the Notes by the Subscriber pursuant to the terms of
the Offering, the Company shall issue and the Subscriber shall receive a Warrant
to purchase 25,000 shares of common stock, par value $0.001 per share, of the
Company, at an exercise price of $1.50 per share.

 

1.02           Payment For Subscription. The Subscriber agrees that the
Subscription Amount to the Company for the amount of the Subscriber’s
Subscription is to be made upon submission of this Agreement in the form
included in these Subscription Documents (as hereinafter defined).

 

1.03           Terms and Conditions. The Company shall have the right to accept
or reject the Subscription, in whole or in part, for any reason whatsoever,
including, but not limited to, the belief of the Company that the Subscriber
cannot bear the economic risk of an investment in the Company, is not capable of
evaluating the merits and risks of an investment in the Company or is not an
“Accredited Investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, or for no reason at all. A closing may
occur once a Subscription is received by the Company and additional closings
under the Offering may take place from time to time as subscriptions are
received by the Company. Subscription to this Note will also entitle the
Subscriber to the right to participate in the next Qualified Financing; a
Qualified Financing to be defined as any equity financing of greater than $5.0
million, excluding the conversion of the notes. Prepayment of a Note is allowed
on the basis of conditions indicated on the face of the Note.

 

1.04           Conversion. A Note may be convertible, subject to mutual consent:
1) at a 20% discount to the next Qualified Financing or 2) on maturity of the
Note, or payment default thereon, at a 20% discount to the average of the
closing share prices of the Company stock for the 10 days prior to conversion.
If either party elects not to convert, the principal and interest will be due in
cash at maturity.

 



1 

 

 

Article II
REPRESENTATIONS AND WARRANTIES

 

2.01           Representations and Warranties by the Company. The Company
represents and warrants to the Subscriber that:

 

(a)                Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the: (i) authorization execution,
delivery and performance of this Agreement by the Company; (ii) authorization,
sale, issuance and delivery of the Notes and Warrants contemplated hereby and
the performance of the Company’s obligations hereunder; and (iii) authorization,
issuance and delivery of the securities issuable upon conversion of the Notes or
exercise of the Warrants, has been taken. The securities issuable upon
conversion of the Notes and exercise of the Warrants will be validly issued,
fully paid and nonassessable. The issuance and sale of the securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person which have not been waived in connection
with this offering. The Company is not in default of any other obligations,
including any promissory notes or debentures.

 

(b)                Enforceability. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties hereto and thereto
other than the Company, this Agreement as duly authorized, executed and
delivered by the Company constitutes the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

 

(c)                No Violations. The execution, delivery and performance of
this Agreement and the Note by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Warrants and the securities issuable upon the
conversion of the Note or exercise of the Warrants) will not (i) result in a
violation of the Articles of Incorporation of the Company or other
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company by which any
property or asset of the Company is bound or affected.

 



(d)                Litigation. The Company knows of no pending or threatened
legal or governmental proceedings against the Company which could materially
adversely affect the business, property, financial condition or operations of
the Company or which materially and adversely questions the validity of this
Agreement or any agreements related to the transactions contemplated hereby or
the right of the Company to enter into any of such agreements, or to consummate
the transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no material action, suit, proceeding or investigation by
the Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

 



2 

 



 



(e)                Intellectual Property. The Company owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted without any known
infringement of the rights of others. The Company has not received any written
communications alleging that the Company has violated or, by conducting its
business as presently proposed to be conducted, would violate any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity.

 

(f)                 Title to Assets. The Company has good and marketable title
to its properties and assets, and good title to its leasehold estates, in each
case subject to no mortgage, pledge, lien, lease, encumbrance or charge, other
than (a) those resulting from taxes which have not yet become delinquent; (b)
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the operations of the Company; and
(c) those that have otherwise arisen in the ordinary course of business. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.

 

(g)                Investment Company. The Company is not an “investment
company” within the meaning of such term under the Investment Company Act of
1940, as amended, and the rules and regulations of the Securities and Exchange
Commission thereunder.

 

(h)                No Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Notes being
offered hereby.

 

(i)                 Blue Sky. The Company agrees to file a Form D with respect
to the sale of the Notes under Regulation D of the rules and regulations
promulgated under the Securities Act. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Notes for sale to the Subscriber pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification).

 

(j)                 The execution, delivery and performance of this Agreement by
the Company will not (i) violate any law, treaty, rule or regulation applicable
to or binding upon the Company or any of its properties or assets, or (ii)
result in a breach of any contractual obligation to which the Company is a party
or by which it or any of its properties or assets is bound that would reasonably
be expected to have a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

 

(k)                There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of the Company threatened, against
the Company, which if adversely determined would reasonably be expected to have
a material adverse effect on the ability of the Company to perform its
obligations hereunder. There is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation or investigation, proceeding
or demand letter pending, or to the knowledge of the Company threatened, against
or affecting the Company or any of its subsidiaries that, if adversely
determined, would reasonably be expected to have a material adverse effect on
the Company and its subsidiaries (taken as a whole). There are no outstanding
orders, writs, judgments, decrees, injunctions or settlements that would
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries (taken as a whole).

 

2.02           Survival of Representations and Warranties. The representations
and warranties of the Company shall survive the closing and shall be fully
enforceable at law or in equity against the Company and the Company’s successors
and assigns.

 

2.03           Disclaimer. It is specifically understood and agreed by the
Subscriber that the Company has not made, nor by this Agreement shall be
construed to make, directly or indirectly, explicitly or by implication, any
representation, warranty, projection, assumption, promise, covenant, opinion,
recommendation or other statement of any kind or nature with respect to the
anticipated profits or losses of the Company, except as otherwise provided with
this Agreement.

 

2.04           Representations and Warranties by the Subscriber. The Subscriber
represents and warrants to the Company that:

 



3 

 



 

(a)                The Subscriber is acquiring the Notes and the Warrants for
the Subscriber’s own account, as principal, for investment purposes only and not
with any intention to resell, distributes or otherwise dispose of the Notes or
Warrants, as the case may be, in whole or in part.

 

(b)                The Subscriber has had an unrestricted opportunity to: (i)
obtain information concerning the Offering, including the Notes, the Warrants,
the Company and its proposed and existing business and assets; and (ii) ask
questions of, and receive answers from the Company concerning the terms and
conditions of the Offering and to obtain such additional information as may have
been necessary to verify the accuracy of the information contained in the this
Agreement or otherwise provided.

 

(c)                The Subscriber is an Accredited Investor, within the meaning
of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D, and has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of investing in the Company, and all
information that the Subscriber has provided concerning the Subscriber, the
Subscriber’s financial position and knowledge of financial and business matters
is true, correct and complete. The Subscriber acknowledges and understands that
the Company will rely on the information provided by the Subscriber in this
Agreement and in suitability information gathering from the Subscriber for
purposes of complying with Federal and applicable state securities laws.

 

(d)                Except as otherwise disclosed in writing by the Subscriber to
the Company, the Subscriber has not dealt with a broker in connection with the
purchase of the Notes and agrees to indemnify and hold the Company and its
officers and directors harmless from any claims for brokerage or fees in
connection with the transactions contemplated herein.

 

(e)                The Subscriber is not relying on the Company or any of its
management, officers or employees with respect to any legal, investment or tax
considerations involved in the purchase, ownership and disposition of Notes or
Warrants. The Subscriber has relied solely on the advice of, or has consulted
with, in regard to the legal, investment and tax considerations involved in the
purchase, ownership and disposition of Notes and Warrants, the Subscriber’s own
legal counsel, business and/or investment adviser, accountant and tax adviser.

 

(f)                 The Subscriber understands that the Notes and the Warrants,
or the securities into which either of them may convert or be exercised for,
cannot be sold, assigned, transferred, exchanged, hypothecated or pledged, or
otherwise disposed of or encumbered except in accordance with the Securities Act
or the 1934 Securities and Exchange Act, as amended (the “Exchange Act”), and
that no market will exist for the resale of any such securities. In addition,
the Subscriber understands that the Notes, Warrants or the securities into which
they may convert, have not been registered under the Securities Act, or under
any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. The Subscriber understands that there
is no current plan to register the Notes, Warrants or the securities into which
they may convert.

 

(g)                The Subscriber is willing and able to bear the economic and
other risks of an investment in the Company for an indefinite period of time.
The Subscriber has read and understands the provisions of this Agreement.

 

(h)                The Subscriber maintains the Subscriber’s domicile, and is
not merely a transient or temporary resident, at the residence address shown on
the signature page of this Agreement.

 

(i)                 The Subscriber understands that the Company has made
available to the Subscriber and the Subscriber’s accountants, attorneys and
other advisors full and complete information concerning the financial structure
of the Company, and any and all data requested by the Subscriber as a basis for
estimating the potential profits and losses of the Company and the Subscriber
acknowledges that the Subscriber has either reviewed such information or has
waived review of such information.

 



4 

 



 

(j)                 The Subscriber is not participating in the Offering as a
result of or subsequent to: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising; or (iii) any
registration statement the Company may have filed with the Securities and
Exchange Commission.

 

(k)                If the Subscriber is an entity, the Subscriber is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, as the case may be. The
Subscriber has all requisite power and authority to own its properties, to carry
on its business as presently conducted, to enter into and perform the
Subscription and the agreements, documents and instruments executed, delivered
and/or contemplated hereby (collectively, the “Subscription Documents”) to which
it is a party and to carry out the transactions contemplated hereby and thereby.
The Subscription Documents are valid and binding obligations of the Subscriber,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

 

(l)                 The Subscriber acknowledges and agrees that the Company
intends, in the future, to raise additional funds to expand its business which
may include, without limitation, the need to: fund more rapid expansion; fund
additional marketing expenditures; enhance its operating infrastructure; hire
additional personnel; respond to competitive pressures; or acquire complementary
businesses or necessary technologies.

 

(m)              The Subscriber acknowledges and agrees that the Company will
have broad discretion with respect to the use of the proceeds from this
Offering, and investors will be relying on the judgment of management regarding
the application of these proceeds.

 

(n)                The Subscriber understands the various risks of an investment
in the Company, and has carefully reviewed the various risk factors described in
the Company’s various public filings, including but not limited to its 10Qs and
10Ks.

 



5 

 



 

Article III
MISCELLANEOUS

 

3.01           Indemnification.

 

(a)                The Subscriber will, severally and not jointly with any other
Subscribers indemnify and hold harmless the Company and its officers, directors,
members, shareholders, partners, representatives, employees and agents,
successors and assigns against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several, (collectively, “Company Claims”) reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto, to which any of them may become subject insofar as such
Company Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof): (a) arise out of or are based upon any untrue statement or
untrue statement of a material fact made by the Subscriber and contained in this
Agreement or (b) arise out of or are based upon any breach by the Subscriber of
any representation, warranty, or agreement made by the Subscriber contained
herein. Provided, however, and notwithstanding anything to the contrary, in no
event shall the liability of the Subscriber pursuant to this Section exceed the
amount of the Note that the Subscriber purchases pursuant to this Agreement.

 

(b)                The Company will indemnify and hold harmless each Subscriber
and its officers, directors, members, shareholders, partners, representatives,
employees and agents, successors and assigns, and each other person, if any, who
controls such Subscriber within the meaning of the Securities Act against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Subscriber Claims”)
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Subscriber Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (i) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Notes (or
securities issuable upon conversion of the Notes) under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (ii) any untrue statement or alleged untrue statement of a
material fact made by the Company in this Agreement; (iii) arise out of or are
based upon any breach by the Company of any representation, warranty, or
agreement made by it contained herein or in the Note; or (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; and will
reimburse such Subscriber, and each such officer, director or member and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Subscriber or any such controlling person to the Company.

 

3.02           Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
3.02, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 



6 

 



 



If to the Company to:  

Biotricity Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Attention: Waqaas Al-Siddiq

      With a copy (which shall not constitute notice) to:  

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Attention: David B. Manno, Esq.

Facsimile: (212) 930-9725

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 3.02 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

3.03           Titles and Captions. All Article and Section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and do not in any way define, limit, extend or describe the scope
or intent of any provisions hereof.

 

3.04           Assignability. This Agreement is not transferable or assignable
by the undersigned.

 

3.05           Pronouns and Plurals. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms. The singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

 

3.06           Further Action. The parties shall execute and deliver all
documents, provide all information and take or forbear from taking all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement. Each party shall bear its own expenses in connection therewith.

 

3.07           Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York without regard to its
conflict of law rules.

 

3.08           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

3.09           Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 

3.10           Amendment. This Agreement may be modified or amended only with
the written approval of all parties.

 

3.11           Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by creditors of any party.

 



7 

 



 

3.12           Waiver. No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement or
to exercise any right or remedy available upon a breach thereof shall constitute
a waiver of any such breach or of such or any other covenant, agreement, term or
condition.

 

3.13           Rights and Remedies. The rights and remedies of each of the
parties hereunder shall be mutually exclusive, and the implementation of one or
more of the provisions of this Agreement shall not preclude the implementation
of any other provision.

 

3.14           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

[Remainder of the Page Intentionally Blank – Signature Page Follows]

 



8 

 



 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on this ___ day
of _______, 2019.

 

 

Signature of Subscriber:

 

 

By:_______________________________________

Name:

Title:

 

 

 

 

_____________________________________

Print Name of Subscriber

        __________________________________________   Social Security Number(s)
or EIN           Mailing Address of Subscriber(s) Residence of Subscriber(s)    
__________________________________________ _____________________________________
Street Street     ____________________________________________
_____________________________________ City State Zip Code City State Zip Code  
  If Joint Ownership, check one:       ☐ Joint Tenants with Right of
Survivorship  

☐Tenants-in-Common

☐ Tenants by the Entirety

  ☐Community Property   ☐Other (specify):    

 

  $_____________________________________   Aggregate Subscription Amount      
Method of Payment: ☐ Wire Transfer ☐ Check    





 

FOREGOING SUBSCRIPTION ACCEPTED:   BIOTRICITY INC.   By:     Name: Waqaas
Al-Siddiq   Title: Chairman and CEO  





 

9 

 

 

Exhibit A

BIOTRICITY INC.

PROMISSORY NOTE

 

Principal Amount: US$XXXXXX Issue Date: XXXXX, 2019

 

BIOTRICITY INC., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to XXXXXXXX or his/its permitted assigns or successors
(the “Holder”), the principal amount of XXXXXX Thousand Dollars (US$XXXX) (the
“Principal Amount”), without demand, on the one-year anniversary of the issue
date (the “Maturity Date”). This Promissory Note (as amended, modified or
restated, this “Note”) shall bear interest at a fixed rate per annum equal of
12%, beginning on the Issue Date. Interest shall be computed based on a 365-day
year and shall be accrued quarterly and payable at maturity or converted based
on the terms below. Payment of all principal and interest due shall be in such
coin or currency of the United States of America as shall be legal tender for
the payment of public and private debts at the time of payment. At the
discretion of the Holder, and upon approval of the Company, payment of the Note,
together with accrued interest thereon, may also be made using equity of the
Company, at a 20% discount to the most recent share equity financing of the
Company that is greater than Five Million Dollars (the “Qualifying Equity
Issuance”), which securities shall be subject to all applicable securities laws
and as set forth in the Purchase Agreement between the Company and the Holder,
and notwithstanding anything to the contrary, the Company may not pay this Note
by issuing to the Holder the Qualifying Equity Issuance in payment of the Note
and no common stock will be issued pursuant to this Note unless the Company
first receives any required consent. If no Qualified Equity Issuance occurs, at
the discretion of the Holder, and upon approval of the Company, payment may also
be made using equity of the Company, at a 20% discount to the weighted average
stock price of the company’s equity in the 10 days prior to maturity.

 

This Note also entitles the Holder to warrants that allow the Holder to purchase
XXXXX [25,000 SHARES PER US$100,000 OF PROMISSORY NOTE SUBSCRIBED] shares of the
company stock at Two Dollars ($2) per share at the discretion of the Holder, for
a period of 3 years from the Issue Date.

 

ARTICLE 1 GENERAL PROVISIONS

 

SECTION 1.1. Loss, Theft. Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 1.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 

SECTION 1.2. Prepayment. This Note, together with accrued interest thereon, may
be prepaid by the Company in whole or in part in cash, or by allowing the Holder
to convert this Note together with accrued interest at a 20% discount to the
weighted average stock price of the company’s equity in the 10 days prior to
prepayment. If the Company chooses to prepay the Note, it will pay a prepayment
penalty of 12% of the face amount of the Note.

 

SECTION 1.3. Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding Company
obligation, enforceable in accordance with its terms subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

 



 

 



 

ARTICLE 2: REMEDIES

 

SECTION 2.1. Events of Default. “Event of Default” wherever used herein means
any one of the following events:

(a)                Default in the due and punctual payment of the Principal
Amount, or any other amount owing in respect of, this Note when and as the same
shall become due and payable if such payment is not made within five days of the
date that it is first due;

 

(b)                Default in the performance or observance of any covenant or
agreement of the Company in this Note (other than a covenant or agreement a
default in the performance of which is specifically provided for elsewhere in
this Section 2.1), and the continuance of such default for a period of ten (10)
days after there has been given to the Company by the Holder a written notice
specifying such default and requiring it to be remedied;

 

(c)                The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) calendar days;

 

(d)                The institution by the Company of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the Federal
Bankruptcy Code or any other applicable federal or state law, or the consent by
it to the filing of any such petition or to the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Company or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors; or

 

(e)                The Company seeks the appointment of a statutory manager or
proposes in writing or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors or any group or class
thereof or files a petition for suspension of payments or other relief of
debtors or a moratorium or statutory management is agreed or declared in respect
of or affecting all or any material part of the indebtedness of the Company; or

 

(f)It becomes unlawful for the Company to perform or comply with its obligations

under this Note.

 

SECTION 2.2. Effects of Default. If an Event of Default occurs and is continuing
for 10 days, then and in every such case the Holder may declare this Note to be
due and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note. On such default, the Holder may also elect to accept
payment of the Note and any accrued interest thereon by converting the sum of
these amounts into shares of the Company at a price that is a 20% discount to
the weighted average stock price of the Company’s equity in the 10 days prior to
default.

 

SECTION 2.3. Remedies Not Waived. No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder. No failure or delay by the Holder in exercising any right,
power or privilege under this Note shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.

 



 

 



 

ARTICLE 3: MISCELLANEOUS

 

SECTION 3.1. Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

SECTION 3.2. Notice. Where this Note provides for notice of any event, such
notice shall be given (unless otherwise herein expressly provided) in writing
and either (i) delivered personally, (ii) sent by certified, registered or
express mail, postage prepaid or (iii) sent by facsimile or other electronic
transmission, and shall be deemed given when so delivered personally, sent by
facsimile or other electronic transmission (confirmed in writing) or mailed.
Notices shall be addressed, if to Holder, to its address as provided in the
books and records of the Company and, if to the Company, to its principal
office.

 

SECTION 3.3. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 

SECTION 3.4. Forum. The Holder and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of New York and they
hereby submit to the exclusive jurisdiction of the courts of the County and
State of New York, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, with respect to any action or legal
proceeding commenced by either of them and hereby irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum. SECTION 3.5. Headings. The headings of the Articles and
Sections of this Note are inserted for convenience only and do not constitute a
part of this Note.

 

SECTION 3.6. Amendments. Any provision of this Note may be amended, modified or
waived if and only if the Holder of this Note and the Company has consented in
writing to such amendment, modification or waiver of any such provision of this
Note.

 

SECTION 3.7. No Recourse Against Others. The obligations of the Company under
this Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

SECTION 3.8. Assignment; Binding Effect. This Note may not be assigned by the
Company without the prior written consent of the Holder. This Note shall be
binding upon and inure to the benefit of both parties hereto and their
respective permitted successors and assigns. This Note may not be assigned by
the Holder without the written consent of the Company

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.



 

    BIOTRICITY INC.         By: Waqaas Al-Siddiq, CEO



 





 

 

 



Exhibit B

 

WARRANT



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

No. 2019-XX XXXXX, 2019

 

Biotricity Inc.

Common Stock Purchase Warrant

_________________

 

THIS CERTIFIES THAT, for value received, XXXXXXXXX (the “Purchaser”) is entitled
to subscribe for and purchase from Biotricity, Inc., a Nevada corporation (the
“Company”), at any time commencing on XXXXX, 2019 (“Commencement Date”) and
expiring on the three (3) year anniversary of the Commencement Date (the
“Warrant Exercise Term”), the Shares at the Exercise Price (each as defined in
Section 1 below).

 

This Warrant is issued in connection with the Company’s private offering solely
to accredited investors of Convertible Promissory Notes (the “Notes”) and
related Warrants in accordance with, and subject to, the terms and conditions
described in the subscription agreement executed in connection with the purchase
of such Notes, dated as of the same date as herewith (the “Subscription
Agreement”) or series of like Subscription Agreements, among the Company and the
subscriber(s) named therein. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to those terms in the Notes.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Purchaser has, subject to the terms set forth herein, the right
to purchase, at any time during the Warrant Exercise Term, up to XXXXXX shares
[25,000 SHARES PER USD100,000 OF THE NOTE(S) SUBSCRIBED] (the “Shares”) of the
Company’s common stock, par value $0.001 (“Common Stock”), at a per share
exercise price of $1.50 (the “Exercise Price”). The Exercise Price is subject to
adjustment as provided in Section 3 hereof.

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Purchaser at any time during
the Warrant Exercise Term, in whole or in part, for whole shares only, by
delivering the notice of exercise attached as Exhibit A hereto (the “Notice of
Exercise”), duly executed by the Purchaser to the Company at its principal
office, or at such other office as the Company may designate, accompanied by
payment, in cash or by wire transfer of immediately available funds or by check
payable to the order of the Company, of the amount obtained by multiplying the
number of Shares, designated in the Notice of Exercise, by the Exercise Price
(the “Purchase Price”). For purposes hereof, “Exercise Date” shall mean the date
on which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made.

 

(b) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) hereof, the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Purchaser (i) a certificate or certificates for the number of validly
issued, fully paid and non-assessable Shares to which the Purchaser shall be
entitled upon such exercise and, if applicable, (ii) a new warrant of like tenor
to purchase all of the Shares that may be purchased pursuant to the portion, if
any, of this Warrant not exercised by the Purchaser. The Purchaser shall for all
purposes hereof be deemed to have become the Purchaser of record of such Shares
on the date on which the Notice of Exercise and payment of the Purchase Price in
accordance with Section 2(a) hereof were delivered and made, respectively,
irrespective of the date of delivery of such certificate or certificates, except
that if the date of such delivery, notice and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of record of such Shares at the close of business on the next
succeeding date on which the stock transfer books are open. Warrant Shares
purchased hereunder shall be transmitted by the transfer agent to the Holder by
crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the shares are eligible
for resale by the Holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) trading days
after the latest of (A) the delivery to the Company of the Notice of Exercise
and (B) surrender of this Warrant (if required).

 



 

 

 



3. Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, in which the Company shall be the surviving entity but the shares of the
Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Purchaser, all
necessary or appropriate lawful provisions shall be made so that the Purchaser
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Purchaser for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors (the “Board of Directors”).
The foregoing provisions of this paragraph shall similarly apply to successive
reorganizations, recapitalizations, mergers, consolidations, sales and transfers
and to the capital stock or securities of any other corporation that are at the
time receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Purchaser after the transaction,
to the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock subject to acquisition hereunder, then, after the date of record
for effecting such subdivision, the Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock subject to acquisition upon exercise of the Warrant will be
proportionately increased. If the Company at any time combines (by reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock subject to acquisition hereunder, then, after the record
date for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock subject to acquisition upon exercise of the Warrant will
be proportionately decreased.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 

(d) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Purchaser at the address of
such Purchaser as shown on the books of the Company, which notice shall state
the Exercise Price as adjusted and, if applicable, the increased or decreased
number of Shares purchasable upon the exercise of this Warrant (which notice may
also be satisfied by publicly disclosing the applicable information in the
Company’s filings with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended).

 

4. Notices. All notices, requests, consents and other communications required or
permitted under this Warrant shall be in writing and shall be deemed delivered
(i) three business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (ii) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery or (iii) on the business day of delivery if sent by facsimile
transmission, in each case to the intended recipient as set forth below:

 



 

 



 

If to the Company to:

 

Biotricity Inc.

275 Shoreline Drive, Suite 150.

Redwood City, California 94065

Attention: Waqaas Al-Siddiq

 

Facsimile:

 

With a copy (that shall not constitute notice) to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Attention: David B. Manno, Esq.

Facsimile: (212) 930-9725

 

If to the Purchaser at its address as furnished in the Subscription Agreement.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 4.

 

5. Legends. Each certificate evidencing the Shares issued upon exercise of this
Warrant shall be stamped or imprinted with a legend substantially in the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

6. Fractional Shares. No fractional Shares will be issued in connection with any
exercise hereunder. Instead, the Company shall round up or down, as nearly as
practicable to the nearest whole Share, the number of Shares to be issued.

 

7. Rights of Stockholders. Except as expressly provided in Section 3(c) hereof,
the Purchaser, as such, shall not be entitled to vote or receive dividends or be
deemed the holder of the Shares or any other securities of the Company that may
at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Purchaser, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 



 

 



 

8. Miscellaneous.

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the
Purchaser and of the Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof.

 

(f) The Company shall not, by amendment of its Certificate of Incorporation or
Bylaws, or through any other means, directly or indirectly, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant and
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Purchaser contained herein against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Purchaser, in lieu thereof, a new
Warrant of like date and tenor.

 

(h) This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 



 

 

 



 



IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be signed as
of the date set forth above.

 

  Biotricity Inc.         By:     Name: Waqaas Al-Siddiq   Title: Chief
Executive Officer

 

  Purchaser:         By:                            Name:  

 

 

 

 

NOTICE OF EXERCISE
(to be signed only upon exercise of Warrant)

 

TO: Biotricity, Inc.   275 Shoreline Drive, Suite 150   Redwood City, California
94065   Attention: Waqaas Al-Siddiq   Email:  walsiddiq@biotricity.com

 

The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ____________________shares of Common Stock of Biotricity, Inc., and
herewith makes payment of $____________________ therefore, please issue the
shares of Common Stock as to which this Warrant is exercised in accordance with
the instructions set forth below and, if the Warrant is being exercised with
respect to less than all of the Shares to which it pertains, prepare and deliver
a new Warrant of like tenor for the balance of the Shares purchasable under the
attached Warrant.

 

DATED this ___________ day of ________________________________20_____.

 

  Signature (Entity):             By:     Its:           Signature (Individual):
            Print Name:             Joint Owner (Individual):             Print
Name:    

 

INSTRUCTIONS FOR REGISTRATION OF STOCK

 

Name:   (Please Type or Print Address:               Social Security Number or
EIN:  

 

NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.

 

 

 

 

ASSIGNMENT FORM

 

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

Name:   (Please Print)     Address:   (Please Print) Dated: _______________ __,
______   Holder’s Signature: _____________________   Holder’s Address:
___________________  

 

 

 

 



 

 